Case 17-12184-pmm               Doc 192      Filed 03/02/21 Entered 03/02/21 15:09:24                         Desc Main
                                            Document     Page 1 of 7


                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: CHRISTOPHER E. BLAKE AND                                               : Chapter 13
 MITIZENE D. LINDO-BLAKE, debtor                                               : Case No. 17-12184

                                                 Chapter 13 Plan
 _____ Original

 __10th___ Amended

 Date: March 2, 2021

                                    THE DEBTOR HAS FILED FOR RELIEF UNDER
                                     CHAPTER 13 OF THE BANKRUPTCY CODE

                                        YOUR RIGHTS WILL BE AFFECTED

 You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
 contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the
 actual Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss
 them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN
 MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4.
 This Plan may be confirmed and become binding, unless a written objection is filed.

                     IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                    MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                 NOTICE OF MEETING OF CREDITORS.

 Part 1: Bankruptcy Rule 3015.1(c) Disclosures
 Part 1: Bankruptcy Rule 3015.1(c) Disclosures
 ___X___ Plan contains non-standard or additional provisions – see Part 9
 ______ Plan limits the amount of secured claim(s) based on value of collateral – see Part 4
 ______ Plan avoids a security interest or lien – see Part 4 and/or Part 9
 Part 2: Plan Payment, Length and Distribution – PARTS 2(c) & 2(e) MUST BE COMPLETED
 VERY CASE
 Part 2: Plan Payment, Length and Distribution – PARTS 2(c) and 2(e) MUST BE COMPLETED IN EVERY CASE

          § 2(a)(1) Initial Plan:

          Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ ______________
 Debtor shall pay the Trustee $ _________ per month for ____ months; and
 Debtor shall pay the Trustee $ _________ per month for ____ months.

 _______ Other changes in the scheduled plan payment are set forth in § 2(d)

          § 2(a)(2) Amended Plan:

           Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $60,450.00. The Plan payments by Debtor
 shall consist of the total amount previously paid ($46,500.00) added to the new monthly Plan payments in the amount of
 $450.00 beginning March 27, 2021 and continuing for 31 months.

 ______ Other changes in the scheduled plan payment are set forth in § 2(d)
Case 17-12184-pmm                  Doc 192         Filed 03/02/21 Entered 03/02/21 15:09:24                       Desc Main
                                                  Document     Page 2 of 7


          § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages
 (Describe source, amount and date when funds are available, if known):

            § 2(c) Alternative treatment of secured claims:

 __x____ None. If “None” is checked, the rest of § 2(c) need not be completed.            ______ Sale of real property
         See § 7(c) below for detailed description

            ______ Loan modification with respect to mortgage encumbering property:
            See § 4(f) below for detailed description


            § 2(d) Other information that may be important relating to the payment and length of Plan:


            § 2(e) Estimated Distribution:

            A. Total Priority Claims (Part 3)

                      1. Unpaid attorney’s fees                                 $11,000.00

                      2. Unpaid attorney’s costs                                $0.00

                      3. Other priority claims (e.g., priority taxes)           $22,590.78

            B. Total distribution to cure defaults (§ 4(b))                     $5,086.75

            C. Total distribution on secured claims (§§ 4(c),(d) and (9)        $15,002.20

            D. Total distribution on unsecured claims (Part 5)                  $725.27

                                                     Subtotal                   $54,405.00

            E. Estimated Trustee’s Commission                                   $6,045.00

            F. Base Amount                                                      $60,450.00


 Part 3: Priority Claims (Including Administrative Expenses and Debtor’s Counsel Fees)
 Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)
          § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
 unless the creditor agrees otherwise:

 Creditor                       Type of Priority                        Estimated Amount to be Paid

 IRS (claim # 39)                         Taxes                                           $22,590.78

 PA Dept. of Revenue (claim #37)          Taxes                                           $0.00

 Case & DiGiamberardino PC                attorney’s fees                                 $11,000.00


           § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
 less than full amount.

 __X____ None. If “None” is checked, the rest of § 3(b) need not be completed.

 _______ The allowed priority claims listed below are based on a domestic support obligation that has been
 assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim.
Case 17-12184-pmm                Doc 192        Filed 03/02/21 Entered 03/02/21 15:09:24                             Desc Main
                                               Document     Page 3 of 7


 Name of Creditor                                 Amount of claim to be paid


 Part 4: Secured Claims
 Part 4: Secured Claims
          § 4(a) Secured claims not provided for by the Plan:

 _____ None. If “None” is checked, the rest of § 4(a) need not be completed.


 __X____ If checked, debtor will pay the creditor(s) listed below directly in accordance with the contract terms or otherwise
 by agreement.

 Creditor                                                   Secured Property

 Toyota Motor Credit                                        2014 Toyota Tundra

            § 4(b) Curing default and maintaining payments

 ______ None. If “None” is checked, the rest of § 4(b) need not be completed.

 The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor
 shall pay directly to creditor monthly obligations falling due after the bankruptcy filing in accordance with the
 parties’ contract.


 Creditor            Description of               Current Monthly Estimated               Interest Rate       Amount to be
                     Secured Property             Payment to be     Arrearage             on Arrearage,       Paid to Creditor
                     and Address, if              paid directly                           if applicable       by the Trustee
                     real property                to creditor by debtor

 Chase               133 Constitution Ave.        $1,760.00           $3,648.13           0                   $3,648.13

 JP Morgan Chase 133 Constitution Ave.            $25.00              $190.82             0                   $190.82

 Capital One Auto 2014 Acura MDX                  $624.00             0                   0                   $1,247.80


         § 4(c) Allowed secured claims to be paid in full: based on proof of claim or pre-confirmation
 determination of the amount, extent or validity of the claim

 _X_____ None. If “None” is checked, the rest of § 4(c) need not be completed.

         (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion
 of payments under the plan.

            (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to
 determine the amount, extent or validity of the allowed secured claim and the court will make its determination
 prior to the confirmation hearing.

          (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general
 unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by the court.

            (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C.
 § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
 interest rate or amount for “present value” interest in its proof of claim or otherwise disputes the amount provided
 for “present value” interest, the claimant must file an objection to confirmation.

            (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim
Case 17-12184-pmm                  Doc 192       Filed 03/02/21 Entered 03/02/21 15:09:24                           Desc Main
                                                Document     Page 4 of 7


 and release the corresponding lien.


 Creditor             Description of   Allowed Secured Present Value              Dollar Amount Total Amount
                      Secured Property Claim           Interest Rate              of Present Value to be paid
                      and Address, if                                             Interest
                      real property


            § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506

 X______ None. If “None” is checked, the rest of § 4(d) need not be completed.

           The claims below were either (1) incurred within 910 days before the petition date and secured by a purchase
 money security interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) incurred within 1
 year of the petition date and secured by a purchase money security interest in any other thing of value.

                   (1) The allowed secured claims listed below shall be paid in full and their liens retained until completion
 of payments under the plan.

                     (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C.
 § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
 interest rate or amount for “present value” interest in its proof of claim, the court will determine the present value
 interest rate and amount at the confirmation hearing.


 Creditor             Collateral          Amount of Claim               Present Value Interest        Estimated total payments


            § 4(e) Surrender

 __X____ None. If “None” is checked, the rest of § 4(e) need not be completed.

            (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.

          (2) The automatic stay under 11 U.S.C. § 362(a) and 1301(a) with respect to the secured property
 terminates upon confirmation of the Plan.

            (3) The Trustee shall make no payments to the creditors listed below on their secured claims.


 Creditor                                                               Secured Property


            § 4(f) Loan Modification

 ___X___ None. If “None” is checked, the rest of § 4(f) need not be completed.


           (1) Debtor shall pursue a loan modification directly with ________________ or its successor in interest or its
 current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage claim.

          (2) During the modification application process, Debtor shall make adequate protection payments directly to
 Mortgage Lender in the amount of $____________ per month, which represents ________________ (describe basis of
 adequate protection payment). Debtor shall remit the adequate protection payments directly to the Mortgage Lender.

          (3) If the modification is not approved by _________________ (date), Debtor shall either (A) file an amended Plan
 to otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek relief from the
 automatic stay with regard to the collateral and Debtor will not oppose it.
Case 17-12184-pmm                 Doc 192       Filed 03/02/21 Entered 03/02/21 15:09:24                               Desc Main
                                               Document     Page 5 of 7




 Part 5: General Unsecured Claims

            § 5(a) Separately classified allowed unsecured non-priority claims

 _X_____ None. If “None” is checked, the rest of § 5(a) need not be completed.

 Creditor            Basis for Separate            Treatment            Amount of Claim               Amount to be paid
                     Classification



            § 5(b) Timely filed unsecured non-priority claims

            (1) Liquidation Test (check one box)

            ______ All Debtor(s) property is claimed as exempt.

           ___X___ Debtor(s) has non-exempt property valued at $15,103.00. For purposes of § 1325(a)(4) the Plan
 provides for distribution of $23,316.05 to allowed priority and unsecured general creditors.

            (2) Funding: § 5(b) claims to be paid as follows (check one box):

            __X____ Pro rata

            ______ 100%

          ______ Other (Describe)
 Part 5: General Unsecured Claims
 Part 6: Executory Contracts & Unexpired Leases

 __X____ None. If “None” is checked, the rest of § 6 need not be completed.


 Creditor            Nature of Contract or Lease                        Treatment by Debtor Pursuant to §365(b)


 Part 7: Other Provisions

            § 7(a) General principles applicable to the Plan

            (1) Vesting of Property of the Estate (check one box)

 ___X___ Upon confirmation

 ________ Upon discharge


          (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim controls
 over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

           (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under
 §1326(a)(1)(B),(C) shall be disbursed to the creditors by the debtor directly. All other disbursements to creditors
 shall be made by the Trustee.

            (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is
 the plaintiff, before the completion of plan payments, any such recovery in excess of any applicable exemption will
 be paid to the Trustee as a special Plan payment to the extent necessary to pay priority and general unsecured
Case 17-12184-pmm                 Doc 192       Filed 03/02/21 Entered 03/02/21 15:09:24                                Desc Main
                                               Document     Page 6 of 7


 creditors, or as agreed by the Debtor and the Trustee and approved by the court.


          § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s
 principal residence

           (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such
 arrearage.

           (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage
 obligations as provided for by the terms of the underlying mortgage note.

           (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole
 purpose of precluding the imposition of late payment charges or other default-related fees and services based on
 the pre-petition default or default(s). Late charges may be assessed on post-petition payments as provided by the
 terms of the mortgage and note.

           (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the
 Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor in the Plan, the
 holder of the claims shall resume sending customary monthly statements.

           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon
 books for payments prior to the filing of the petition, upon request, the creditor shall forward post-petition coupon
 book(s) to the Debtor after this case has been filed.

          (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon
 books as set forth above.
 Part 6: Executory Contracts & Unexpired Leases

           § 7(c) Sale of Real Property

 __X____ None. If “None” is checked, the rest of § 7(c) need not be completed.

            (1) Closing for the sale of _______________________ (the “Real Property”) shall be completed within
 _____________ months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise agreed by the
 parties or provided by the Court, each allowed claim secured by the Real Property will be paid in full under §4(b)(1) of the
 Plan at the closing (“Closing Date”).

           (2) The Real Property will be marketed for sale in the following manner and on the following terms:

           (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all
 customary closing expenses and all liens and encumbrances, including all § 4(b) claims, as may be necessary to
 convey good and marketable title to the purchaser. However, nothing in this Plan shall preclude the Debtor from
 seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11 U.S.C.
 §363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or
 in order to convey insurable title or is otherwise reasonably necessary under the circumstances to implement this
 Plan.

          (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the
 Closing Date.

          (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale
 Deadline:

 Part 8: Order of Distribution

           The order of distribution of Plan payments will be as follows:

           Level 1: Trustee Commissions*
Case 17-12184-pmm               Doc 192        Filed 03/02/21 Entered 03/02/21 15:09:24                           Desc Main
                                              Document     Page 7 of 7


          Level 2: Domestic Support Obligations
          Level 3: Adequate Protection Payments
          Level 4: Debtor’s attorney’s fees
          Level 5: Priority claims, pro rata
          Level 6: Secured claims, pro rata
          Level 7: Specially classified unsecured claims
          Level 8: General unsecured claims
          Level 9: Untimely filed general unsecured non-priority claims to which debtor has not objected

 *Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee
 not to exceed ten (10) percent.
 Part 8: Order of Distribution

 Part 9: Non Standard or Additional Plan Provisions

          Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the applicable
 box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed elsewhere in the Plan are void.

 ____     None. If “None” is checked, the rest of Part 9 need not be completed.

           9. a. Termination and Refund of Paccar Adequate Protection Payments. Pursuant to the Stipulation and Order of
 the Court dated July 13, 2017, the Chapter 13 Trustee distributed adequate protection payments totaling $21,002.20 to Paccar
 Financial. By Stipulation and Order approved by the Court on May 16, 2019, the Order for adequate protection was
 terminated and, in addition, Paccar has committed to refund to the Trustee from these adequate protections payments, the sum
 of $6,000.00. Paccar shall receive no further distribution as a secured creditor under this Chapter 13 Plan.

            b. Refund of Funds paid to PA DOR. Pursuant to its Claim #37, and the Debtor’s prior confirmed Plan, PADOR
 was paid the sum of $618.44. PADOR has since amended its Proof of Claim indicating it was owed a $0.00 balance.
 PADOR shall receive no further distribution as pursuant to Claim #37 under this Chapter 13 Plan. In addition, PADOR shall,
 without the need for the Debtor or Trustee to file a Motion to Compel Turnover, refund to the Trustee, within 30 days
 following approval of this modified Plan, the sum of $618.44 representing the overpayment it received pursuant to its claim
 #37 prior to its amendment.


 Part 10: Signatures

           By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no nonstandard
 or additional provisions other than those in Part 9 of the Plan.

 Date: 3/2/21                                              CASE & DIGIAMBERARDINO, P.C.
                                                 By:       s/John A. DiGiamberardino, Esquire
                                                           Attorney I.D. #41268
                                                           845 N. Park Road, Ste. 101
                                                           Wyomissing, PA 19610
                                                           (610) 372-9900 (610) 372-5469 -f ax
                                                           Attorney for Debtor
